DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).



Claims 7-8, 12-13, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8, 10 of U.S. Patent No. 10,912,069. Although the claims at issue are not identical, they are not patentably distinct from each other.
The difference between the instant claims and USPN 10,912,069 are analyzed in the table below:

Instant Application
USPN 10,912,069
Difference
7. A method, comprising: determining, by a user equipment (UE), based on a physical uplink control channel ( PUCCH) format dependent value, transmission power to be applied to a PUCCH format 3, 






wherein the at least one type of UCI includes acknowledgement/not-acknowledgement (ACK/NACK) information or scheduling request (SR) information, and the at least one type of UCI does not include periodic channel state information (CSI) information, and wherein if the PUCCH format 3 is configured to be transmitted through two antenna ports or if a total sum of the at least one type of UCI is larger than 11 

or if the PUCCH format 3 is configured to be transmitted through a single antenna port and if the total sum of the at least one type of UCI is equal to or smaller than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nHARQ,nSR)=(nHARQ+nSR-1)/2.



if the PUCCH format 3 is configured to be transmitted through two antenna ports or if a total sum of the ACK/NACK information and the periodic CSI is larger than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nCQI,nHARQ,nSR)=(nHARQ+nSR+nCQI-1) /3, wherein h(nCQI, nHARQ, nSR) represents the PUCCH format dependent value, nHARQ represents a number of bits of the ACK/NACK 







or if PUCCH format 3 is configured to be transmitted through a single antenna port and if a total sum of the ACK/NACK information and the periodic CSI is equal to or smaller than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nCQI,nHARQ,nSR)=(nHARQ+nSR+nCQI-1)/2.


























12. A user equipment (UE), comprising: at least one hardware processor; and a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the UE to perform operations comprising: 

determining based on a physical uplink control channel ( PUCCH) format dependent value, transmission power to be applied to a PUCCH format 3, wherein PUCCH formats are classified according to a modulation scheme and a number of bits transmitted in a subframe; 

and wherein if the PUCCH format 3 is configured to be transmitted through two antenna ports or if a total sum of the at least one type of UCI is larger than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nHARQ, nSR)=(nHARQ+nSR-1) /3, wherein h(nHARQ,nSR) represents the PUCCH format dependent value, 



or if the PUCCH format 3 is configured to be transmitted through a single antenna port and if the total sum of the at least one type of UCI is equal to or smaller than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nHARQ,nSR)=(nHARQ+nSR-1)/2.


transmitting data to a user equipment (UE); and receiving at least one type of uplink control information ( UCI) that is transmitted from the UE through a physical uplink control channel ( PUCCH) of a subframe, 





if the PUCCH format 3 is configured to be transmitted through two antenna ports or if a total sum of the ACK/NACK information and the periodic CSI is larger than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nCQI,nHARQ,nSR)=(nHARQ+nSR+nCQI-1) /3, wherein h(nCQI, nHARQ, nSR) represents the PUCCH format 

or if PUCCH format 3 is configured to be transmitted through a single antenna port and if a total sum of the ACK/NACK information and the periodic CSI is equal to or smaller than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nCQI,nHARQ,nSR)=(nHARQ+nSR+nCQI-1)/2.


6. The base station of claim 5, wherein the PUCCH format 3 is a PUCCH format that uses quadrature phase shift keying (QPSK) as a modulation scheme and in which 48 bits can be transmitted.


Identical


 determining, by a user equipment (UE), based on a physical uplink control channel ( PUCCH) format dependent value, transmission power to be applied to a PUCCH format 3, wherein PUCCH formats are classified according to a modulation scheme and a number of bits transmitted in a subframe; 
transmitting, by the UE, 


at least one type of uplink control information ( UCI) at the determined transmission power in the PUCCH format 3, wherein the at least one type of UCI includes acknowledgement/not-


or if the PUCCH format 3 is configured to be transmitted through a single antenna port and if 


transmitting data to a user equipment (UE); and receiving at least one type of uplink control information ( UCI) that is transmitted from the UE through a physical uplink control channel ( PUCCH) of a subframe, 





wherein transmission power of the PUCCH is determined by the UE based on a PUCCH format dependent value, and when the UE transmits acknowledgement/negative 

or if PUCCH format 3 is configured to be transmitted through a single antenna port and if a total 

Please see analysis above for independent claims.

10. The non-transitory computer-readable medium of claim 8, wherein the PUCCH format 3 is a PUCCH format that uses quadrature phase shift keying (QPSK) as a modulation scheme and in which 48 bits can be transmitted.



Identical



Claims 7-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-10, 12 14 of U.S. Patent No. 9,730,199. Although the claims at issue are not identical, they are not patentably distinct from each other.
The difference between the instant claims and USPN 9,730,199 are analyzed in the table below:

Instant Application
USPN 9,730,199
Difference














wherein the at least one type of UCI includes acknowledgement/not-acknowledgement (ACK/NACK) information or scheduling request (SR) information, and the at least one type of UCI does not include periodic channel state information (CSI) information, and wherein if the PUCCH format 3 is configured to be transmitted through two antenna ports or if a total sum of the at least one type of UCI is larger than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nHARQ, nSR)=(nHARQ+nSR-1) /3, wherein h(nHARQ,nSR) represents the PUCCH format dependent value, nHARQ represents a number of bits 


or if the PUCCH format 3 is configured to be transmitted through a single antenna port and if the total sum of the at least one type of UCI is equal to or smaller than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nHARQ,nSR)=(nHARQ+nSR-1)/2.


wherein if the PUCCH format is PUCCH format 3 which uses quadrature phase shift keying (QPSK) as the modulation scheme and in which 48 bits can be transmitted, 

and if the at least one type of UCI includes an acknowledgement/not-acknowledgement (ACK/NACK) for the data and periodic channels state information (CSI), the PUCCH format dependent value is determined based on the number of bits of the ACK/NACK and the number of bits of the periodic CSI, and wherein: if PUCCH format 3 is configured to be transmitted through two antenna ports or if a total sum of the at least one type of UCI is larger than 11 bits, the PUCCH format dependent value is determined as Equation 1 given below, and if the at least one type of UCI is transmitted through the single antenna port and a total sum of the at least one type of UCI is equal to or smaller than 11 bits, the PUCCH 

h(n.sub.CQI,n.sub.HARQ,n.sub.SR)=(n.sub.HARQ+n.sub.SR+n.sub.CQI-1) /3 [Equation 1] h(n.sub.CQI,n.sub.HARQ,n.sub.SR)=(n.sub.HARQ+n.sub.SR+n.sub.CQI-1)/2, [Equation 2] in Equations 1 and 2 given above, h(n.sub.CQI, n.sub.HARQ,n.sub.SR) represents the PUCCH format dependent value, n.sub.HARQ represents the number of bits of the ACK/NACK, n.sub.CQI represents the number of bits of the periodic CSI, and n.sub.SR is 1 or 0 according to a configuration for a scheduling request (SR) for the user equipment.

























1.  (From Claim 1 above) wherein if the PUCCH format is PUCCH format 3 which uses quadrature phase shift keying (QPSK) 



when a serving cell in which the UE operates is a primary cell and the UE performs, in the serving cell, an initial connection establishment procedure or a connection reestablishment procedure with a base station, 

the transmission power is determined as a minimum value of maximum output power of the UE set in the subframe.
2. The method of claim 1, wherein: 
when a serving cell in which the user equipment operates is a primary cell in which the user equipment performs an initial connection establishment procedure or a connection reestablishment procedure with a base station, 

the transmission power is determined as a minimum value of maximum output power of the user equipment set in the subframe and the power determined based on the PUCCH format dependent value.
These claims are not identical, but claim 9 of the instant application is broader than and fully encompassed by claim 2 of Patent 9,730,199 . 
10. The method of claim 7, wherein when the ACK/NACK information is transmitted through modulation of a reference signal symbol included in the PUCCH 


11. The method of claim 7, wherein the at least one type of UCI is joint-coded.
5. The method of claim 1, wherein the at least one type of UCI is joint-coded.
Identical
12. A user equipment (UE), comprising: at least one hardware processor; and a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the UE to perform operations comprising: 

determining based on a physical uplink control channel ( PUCCH) format dependent value, 







wherein the at least one type of UCI includes acknowledgement/not-acknowledgement (ACK/NACK) information or scheduling request (SR) information, and the at least one type of UCI does not include 

and wherein if the PUCCH format 3 is configured to be transmitted through two antenna ports or if a total sum of the at least one type of UCI is larger than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nHARQ, nSR)=(nHARQ+nSR-1) /3, wherein h(nHARQ,nSR) represents the PUCCH format dependent value, nHARQ represents a number of bits of the ACK/NACK information, and nSR is 1 or 0; 








or if the PUCCH format 3 is configured to be transmitted through a single antenna port and if the total sum of the at least one type of UCI is equal to or smaller than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nHARQ,nSR)=(nHARQ+nSR-1)/2.








determining, based on a PUCCH format dependent value, transmission power to be applied to 

which uses quadrature phase shift keying as the modulation scheme and in which 48 bits can be transmitted, 

and if the at least one type of UCI includes an acknowledgement/not-acknowledgement (ACK/NACK) and periodic channels state information (CSI), wherein the PUCCH format dependent value is determined based on the number of bits of the 

and wherein: if PUCCH format 3 is configured to be transmitted through two antenna ports or if a total sum of the at least one type of UCI is larger than 11 bits, the PUCCH format dependent value is determined as Equation 1 given below, and if the at least one type of UCI is transmitted through the single antenna port and a total sum of the at least one type of UCI is equal to or smaller than 11 bits, the PUCCH format dependent value is determined as Equation 2 given below, h(n.sub.CQI,n.sub.HARQ,n.sub.SR)=(n.sub.HARQ+n.sub.SR+n.sub.CQI-1) /3 






Further the bolded limitation about “quadrature” is very similar to dependent claim 8 of the instant application.


14.  (From Claim 14 above) wherein if the PUCCH format is PUCCH format 3 which uses quadrature phase shift keying (QPSK) as the modulation scheme and in which 48 bits can be transmitted, 

Claim 14 from Patent 9,730,199 encompasses claim 13 from the instant Application.
14. The UE of claim 12, wherein: when a serving cell in which the UE operates is a primary 



10. The method of claim 8, wherein when the ACK/NACK is transmitted through modulation of the reference signal symbol included in PUCCH format 3, the number of bits of the ACK/NACK transmitted through the modulation of the reference signal symbol is not included in n.sub.HARQ.
Identical
16. The UE of claim 12, wherein the at least one type of UCI is joint-coded.
12. The method of claim 8, wherein the at least one type of UCI is joint-coded.
Identical


 determining, by a user equipment (UE), based on a physical uplink control channel ( PUCCH) format dependent value, transmission power to be applied to a PUCCH format 3, wherein PUCCH formats are classified according to a modulation scheme and a number of bits transmitted in a subframe; 
transmitting, by the UE, 

at least one type of uplink control information ( UCI) at the determined transmission power in the PUCCH format 3, 






wherein the at least one type of UCI includes acknowledgement/not-acknowledgement (ACK/NACK) information or scheduling request (SR) information, and the at least one type of UCI does not include periodic channel state information (CSI) information, and wherein if the PUCCH format 3 is configured to be transmitted through two antenna ports or if a total sum of the at least one type of UCI is larger than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nHARQ, nSR)=(nHARQ+nSR-1) /3, wherein h(nHARQ,nSR) represents the PUCCH format dependent value, nHARQ represents a number of bits of the ACK/NACK information, and nSR is 1 or 0; 






or if the PUCCH format 3 is configured to be transmitted through a single antenna port and if the total sum of the at least one type of UCI is equal to or smaller than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nHARQ,nSR)=(nHARQ+nSR-1)/2.

determining, based on a PUCCH format dependent value, transmission power to be applied to an uplink control channel of a subframe, wherein PUCCH formats are classified according to a modulation scheme and the number of bits transmitted in the subframe; and transmitting 


at least one type of UCI at the determined transmission power in the uplink control channel, 

wherein if the PUCCH format is PUCCH format 3 which uses quadrature phase shift keying as the 

and if the at least one type of UCI includes an acknowledgement/not-acknowledgement (ACK/NACK) and periodic channels state information (CSI), the PUCCH format dependent value is determined based on the number of bits of the ACK/NACK and the number of bits of the periodic CSI, and wherein: if PUCCH format 3 is configured to be transmitted through two antenna ports or if a total sum of the at least one type of UCI is larger than 11 bits, the PUCCH format dependent value is determined as Equation 1 given below, and if the at least one type of UCI is transmitted through the single antenna port and a total sum of the at least one type of UCI is equal to or smaller than 11 bits, the PUCCH format dependent value is 

[Equation 1] h(n.sub.CQI,n.sub.HARQ,n.sub.SR)=(n.sub.HARQ+n.sub.SR+n.sub.CQI-1)/2, [Equation 2] in Equations 1 and 2 given above, h(n.sub.CQI, n.sub.HARQ,n.sub.SR) represents the PUCCH format dependent value, n.sub.HARQ represents the number of bits of the ACK/NACK, n.sub.CQI represents the number of bits of the periodic CSI, and n.sub.SR is 1 or 0 according to a configuration for a scheduling request (SR) for the user equipment.

Please see analysis above for independent claims.





9. The method of claim 8, wherein: when a serving cell in which the user equipment operates is a primary cell in which the user equipment performs an initial connection establishment procedure or a connection reestablishment procedure with a base station, the transmission power is determined as a minimum value of maximum output power of the user equipment set in the subframe and the power determined based on the PUCCH format dependent value.
These claims are not identical, but claim 19 of the instant application is broader than and fully encompassed by claim 9 of Patent 9,730,199 .
20. The non-transitory computer-readable medium of claim 17, wherein when the ACK/NACK information is transmitted through modulation of a reference signal symbol included in the PUCCH format 3, the number of bits of the 


21. The non-transitory computer-readable medium of claim 17, wherein the at least one type of UCI is joint-coded.
12. The method of claim 8, wherein the at least one type of UCI is joint-coded.
Identical



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478